         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 1 of 11


 1   Ronald L. Richman (SBN 139189)
     Sarah K. Bowen (SBN 308633)
 2   BULLIVANT HOUSER BAILEY PC
     101 Montgomery Street, Suite 2600
 3   San Francisco, California 94104-4146
     Telephone: 415.352.2700
 4   Facsimile: 415.352.2701
     E-Mail: ron.richman@bullivant.com
 5           sarah.bowen@bullivant.com
 6   Attorneys for Plaintiffs
 7

 8                                       UNITED STATES DISTRICT COURT
 9                                     NORTHERN DISTRICT OF CALIFORNIA
10

11 BOARD OF TRUSTEES OF THE                                Case No.:
   LABORERS HEALTH AND WELFARE
12 TRUST FUND FOR NORTHERN                                 COMPLAINT FOR DAMAGES FOR
   CALIFORNIA; BOARD OF TRUSTEES OF                        BREACH OF COLLECTIVE
13 THE LABORERS PENSION TRUST FUND                         BARGAINING AGREEMENT, TO
   FOR NORTHERN CALIFORNIA; BOARD                          RECOVER UNPAID TRUST FUND
14 OF TRUSTEES OF THE LABORERS                             CONTRIBUTIONS AND FOR A
   VACATION-HOLIDAY TRUST FUND FOR                         MANDATORY INJUNCTION
15 NORTHERN CALIFORNIA; and BOARD OF
   TRUSTEES OF THE LABORERS TRAINING
16 AND RETRAINING TRUST FUND FOR                           [29 U.S.C. § 185(a); 29 U.S.C. §§ 1132(a)(3),
   NORTHERN CALIFORNIA,                                    1132(g)(2), 1145; 28 U.S.C. § 1367(a)]
17
                          Plaintiffs,
18
           vs.
19
   RMT LANDSCAPE CONTRACTORS, INC.,
20 a California corporation;

21                                  Defendant.
22

23            Now comes the Plaintiffs, hereinabove named, and for their causes of action against
24   Defendant RMT Landscape Contractors, Inc., allege as follows:
25                                         I. JURISDICTION AND VENUE
26            1.        This is an action for damages for breach of the collective bargaining agreement
27   described below, for recovery of unpaid trust fund contributions and for injunctive relief. This
28   Court has jurisdiction of the action under and pursuant to the provisions of 29 U.S.C. § 185


     4825-0324-5453.1 29512/00297                      –1–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 2 of 11


 1   (§ 301 of the Labor Management Relations Act of 1947, as amended) and 29 U.S.C.
 2   §§ 1132(a)(3) and 1132(e)(1) (§§ 502(a)(3) and 502(e)(1) of the Employee Retirement Income
 3   Security Act of 1974, as amended) (“ERISA”). The suit arises from the defendants’ failure to
 4   make trust fund contributions as required by the collective bargaining agreement, by the written
 5   trust agreements and by provisions of federal law.
 6            2.        Venue of the within action is properly laid in the U.S. District Court for the
 7   Northern District of California in that, under ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2),
 8   contributions are made to, and benefits are paid from, a corporate co-trustee bank in the
 9   Northern District of California.
10                                                 II. PARTIES
11            3.        The Laborers Health and Welfare Trust Fund for Northern California, Laborers
12   Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund for
13   Northern California, and Laborers Training and Retraining Trust Fund for Northern California
14   are the Plaintiffs herein. The Laborers Health and Welfare Trust Fund for Northern California,
15   Laborers Vacation-Holiday Trust Fund for Northern California, Laborers Pension Trust Fund
16   for Northern California, and Laborers Training and Retraining Trust Fund for Northern
17   California (the “Trust Funds”) are trust funds organized under and pursuant to the provisions of
18   §§ 302(c)(5) and 302(c)(6) of the Labor Management Relations Act of 1947, as amended,
19   29 U.S.C. §§ 186(c)(5) and 186(c)(6). The Trust Funds were established through collective
20   bargaining agreements between the Northern California District Council of Laborers and
21   employer associations representing construction industry employers doing business in Northern
22   California. The Trust Funds are employee benefit plans created by written trust agreements
23   subject to and pursuant to §§ 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and (37). The
24   Boards of Trustees, as fiduciaries, are the plaintiffs, who sue on behalf of the Trust Funds.
25            4.        Each of the Trust Funds is a third party beneficiary of the collective bargaining
26   agreement described below.
27            5.        At all times mentioned herein, each of the Trust Funds was an express trust
28   created by a written trust agreement subject to and pursuant to § 302 of the Labor Management


     4825-0324-5453.1 29512/00297                       –2–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 3 of 11


 1   Relations Act, 29 U.S.C.§ 186, and a multi-employer benefit plan within the meaning of
 2   sections 3 and 4 of ERISA, 29 U.S.C. §§ 1002, 1003.
 3            6.        The Trust Funds provide a variety of benefits for laborers, retired laborers and
 4   other related covered employees on whose behalf contributions are made pursuant to collective
 5   bargaining agreements. The duties of the Board of Trustees of the Trust Funds include ensuring
 6   that employers who are signatories to said collective bargaining agreements comply with the
 7   terms of those agreements with respect to payments and contributions to the Trust Funds.
 8            7.        Plaintiffs are informed and believe, and upon that ground allege, that at all times
 9   material hereto, defendant RMT Landscape Contractors, Inc. was and is a California corporation
10   with its principal place of business located in Oakland, California. Plaintiffs are further
11   informed and believe, and upon that ground allege, that RMT Landscape Contractors Inc. is and
12   has been an employer within the meaning of Section 3(5) and Section 515 of ERISA, 29 U.S.C.
13   §§ 1002(5), 1145 and an employer in an industry affecting commerce within the meaning of
14   Section 301 of the LMRA, 29 U.S.C. § 185.
15                                       III. FIRST CLAIM FOR RELIEF
16                                  (Breach of Collective Bargaining Agreement)
17            8.        Plaintiffs reallege and incorporate by reference, as though fully set forth, the
18   allegations contained in paragraphs 1 - 7 of this Complaint.
19            9.        On or about July 1, 1989, defendant RMT Landscape Contractors, Inc. executed
20   two separate Addenda with the Northern California District Council of Laborers. The Addenda
21   cover different jurisdictions and provide employer contribution rates, for covered work, specific
22   to those jurisdictions. T he Addenda are referred to as the LLCC Master Addendum and the
23   Landscape Tech Addendum (collectively, “Addenda”). By virtue of its execution of the
24   Addenda, RMT Landscape Contractors, Inc. became bound to a written collective bargaining
25   agreement with the Northern California District Council of Laborers (“Laborers Union”)
26   entitled the Laborers’ Master Agreement For Northern California (“Master Agreement”). In
27   agreeing to be bound to the Master Agreement, defendant agreed to be subject to and bound by
28   all provisions and conditions of the written Trust Agreements which established the Trust


     4825-0324-5453.1 29512/00297                       –3–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 4 of 11


 1   Funds. Pursuant to the provisions of the Master Agreement, defendant agreed to be bound by
 2   all terms relating to wages, hours and conditions of employment prescribed therein with the
 3   Laborers Union.
 4            10.       By virtue of the Master Agreement and written trust agreements, defendant
 5   promised and agreed that: (1) it would pay employee fringe benefit contributions into each
 6   Trust Fund in regular monthly installments commencing on or before the 15th day of the month
 7   immediately succeeding the month in which the employee’s work was performed; (2) that in the
 8   event that any of said monthly installments were not paid in full on or before the 25th day of the
 9   month in which such contributions became due, it would pay interest on the delinquent
10   contribution in the amount of 1.5% per month until paid in full, and would also pay the amount
11   of $150 for each delinquent contribution as liquidated damages, and not as a penalty; and
12   (3) that if any suit with respect to any of said contributions or payments were filed against them,
13   it would pay into said Trust Funds the attorneys’ fees, costs and all other expenses incurred in
14   connection with such suit.
15            11.       The Master Agreement between the Laborers Union and RMT Landscape
16   Contractors, Inc. has never been terminated.
17            12.       Plaintiffs have performed all conditions, covenants and promises on their part to
18   be performed in accordance with the terms and conditions of the Master Agreement and Trust
19   Agreements.
20            13.       Within the past four years, defendant materially breached and broke the aforesaid
21   Master Agreement and trust agreements in the following respects:
22                     Under the LLCC Master Addendum:
23                             a. by reporting, but failing to pay (reported, not paid) all employee fringe
24                                  benefit contributions on behalf of their covered employees for the
25                                  period October – December 2018 and January – February 2019 in the
26                                  principal amount of $92,872.91, according to proof at trial;
27                             b. by failing to pay interest and liquidated damages on the unpaid and
28                                  delinquent employee fringe benefit contributions (reported, not paid)


     4825-0324-5453.1 29512/00297                         –4–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 5 of 11


 1                                  for the period October – December 2018 and January – February 2019,
 2                                  according to proof at trial; and
 3                             c. by failing to pay interest and liquidated damages on contributions paid,
 4                                  but paid late, for the period April – December 2015; January –
 5                                  December 2016; January – December 2017; and January – September
 6                                  2018, in the amount of $31,324.22, as of March 26, 2019, according to
 7                                  proof at trial.
 8                     Under the Landscape Tech Addendum:
 9                             a. by reporting, but failing to pay (reported, not paid) all employee fringe
10                                  benefit contributions on behalf of their covered employees for February
11                                  2019 in the principal amount of $11,569.50, according to proof at trial;
12                             b. by failing to pay interest and liquidated damages on the unpaid and
13                                  delinquent employee fringe benefit contributions (reported, not paid)
14                                  for February 2019, according to proof at trial.
15                             c. by failing to pay interest and liquidated damages on contributions paid,
16                                  but paid late, for the period April – September, November 2018, in the
17                                  amount of $1,525.83, as of March 26, 2019, according to proof at trial.
18            14.       The aforesaid material breaches proximately caused damages to plaintiffs in the
19   following approximate amounts, all according to proof at trial: Under the LLCC Master
20   Addendum: (a) for unpaid contributions (reported, not paid) in the principal amount of
21   $92,872.91 plus interest and liquidated damages according to proof at trial; and (b) interest and
22   liquidated damages on contributions paid, but paid late, in the amount of $31,324.22, as of
23   March 26, 2019. Interest will continue to accrue at the rate of 1.5% each month during the
24   pendency of this lawsuit; and Under the Landscape Tech Addendum: (a) for unpaid
25   contributions (reported, not paid) in the principal amount of $11,569.50 plus interest and
26   liquidated damages according to proof at trial; and (b) interest and liquidated damages on
27   contributions paid, but paid late, in the amount of $1,525.83, as of March 26, 2019. Interest will
28   continue to accrue at the rate of 1.5% each month during the pendency of this lawsuit.


     4825-0324-5453.1 29512/00297                         –5–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 6 of 11


 1            15.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
 2   action. Pursuant to the provisions of the Master Agreement and the trust agreements, plaintiffs
 3   request that the Court award plaintiffs their attorneys’ fees and costs incurred in the bringing of
 4   the within action.
 5            WHEREFORE, plaintiffs pray for judgment as set forth below.
 6                                       IV. SECOND CLAIM FOR RELIEF
 7                                  (Recovery of Unpaid Trust Fund Contributions)
 8                                            (ERISA §§ 502(g)(2), 515)
 9            16.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
10   allegations contained in paragraphs 1 - 15 of this Complaint.
11            17.       ERISA Section 515, 29 U.S.C. § 1145, requires defendant to make such
12   contributions to the plaintiffs Trust Funds as are required under the terms of its collective
13   bargaining agreement with the Union. Pursuant to the provisions of their trust agreements,
14   plaintiffs are entitled to enforce defendant’s obligations to make those contributions.
15            18.       Plaintiffs are informed and believe, and on that ground allege, that under the
16   LLCC Master Addendum, defendant reported, but failed to pay (reported, not paid) all
17   employee fringe benefit contributions into each Trust Fund for the period October – December
18   2018 and January – February 2019 in the principal amount of $92,872.91, according to proof at
19   trial. Defendant is further obligated by the provisions of the Master Agreement and the Trust
20   Agreements to pay interest on unpaid contributions at the rate of 1.5% per month until paid and
21   liquidated damages in the amount of $150 for each month that defendant failed to timely report
22   and pay all employee fringe benefit contributions into each Trust Fund.
23            19.       Plaintiffs are informed and believe, and on that ground allege, that under the
24   Landscape Tech Addendum, defendant reported, but failed to pay (reported, not paid) all
25   employee fringe benefit contributions into each Trust Fund for February 2019 in the principal
26   amount of $11,569.50, according to proof at trial. Defendant is further obligated by the
27   provisions of the Master Agreement and the Trust Agreements to pay interest on unpaid
28   contributions at the rate of 1.5% per month until paid and liquidated damages in the amount of


     4825-0324-5453.1 29512/00297                       –6–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 7 of 11


 1   $150 for each month that defendant failed to timely report and pay all employee fringe benefit
 2   contributions into each Trust Fund.
 3            20.       Pursuant to the provisions of ERISA, Section 502(g)(2), 29 U.S.C. § 1132(g)(2),
 4   plaintiffs are entitled to the following statutory relief:
 5                      Under the LLCC Master Addendum:
 6                             a. Section 502(g)(2)(A): for contributions reported, but not paid, in the
 7                                  principal amount of $92,872.91;
 8                             b. Section 502(g)(2)(B): for contributions reported and not paid, an award
 9                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%
10                                  per month, from the date of the delinquency, until the date of judgment,
11                                  calculated to be $3,348.42 through March 26, 2019; and
12                             c. Section 502(g)(2)(C): the additional award of an amount equal to the
13                                  greater of (i) interest on the unpaid fringe benefit contributions at the
14                                  rate of 1.5% per month, from the date of the delinquency, until the date
15                                  of judgment or; (ii) liquidated damages under the Master Agreement
16                                  and trust agreements of $150 for each month that defendant reported,
17                                  but failed to pay all employee fringe benefit contributions into each
18                                  Trust Fund, calculated to be $3,348.42 through March 26, 2019.
19                      Under the Landscape Tech Addendum:
20                             a. Section 502(g)(2)(A): for contributions reported, but not paid, in the
21                                  principal amount of $11,569.50;
22                             b. Section 502(g)(2)(B): for contributions reported and not paid, an award
23                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%
24                                  per month, from the date of the delinquency, until the date of judgment,
25                                  according to proof at trial; and
26                             c. Section 502(g)(2)(C): the additional award of an amount equal to the
27                                  greater of (i) interest on the unpaid fringe benefit contributions at the
28                                  rate of 1.5% per month, from the date of the delinquency, until the date


     4825-0324-5453.1 29512/00297                          –7–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 8 of 11


 1                                  of judgment or; (ii) liquidated damages under the Master Agreement
 2                                  and trust agreements of $150 for each month that defendant reported,
 3                                  but failed to pay all employee fringe benefit contributions into each
 4                                  Trust Fund, according to proof at trial.
 5            21.       Plaintiffs have incurred and will continue to incur attorneys’ fees in the within
 6   action. Pursuant to the provisions of Section 502(g)(2)(D) of ERISA, 29 U.S.C. § 1132(g)(2)(D),
 7   plaintiffs request that the Court award plaintiffs their attorneys’ fees and costs incurred in the
 8   bringing of the within action.
 9            WHEREFORE, plaintiffs pray for judgment as set forth below.
10                                       V. THIRD CLAIM FOR RELIEF
11                                             (Mandatory Injunction)
12                                              (ERISA § 502(g)(2)(E))
13            22.       Plaintiffs reallege and incorporate by reference, as though fully set forth, the
14   allegations contained in paragraphs 1 – 21 of this Complaint.
15            23.       Pursuant to the terms and conditions of the Master Agreement and Trust
16   Agreements, defendant RMT Landscape Contractors, Inc. is required to allow the Trust Funds
17   access to its books and records to determine the amount of trust fund contributions due and
18   owing. Plaintiffs have, as one of their purposes, the obligation to ensure that contributions
19   required to be made to the Trust Funds are fully and correctly made. The purposes of the
20   respective funds are to provide health and welfare, vacation, pension and other benefits for
21   laborers, retired laborers and other related covered employees on whose behalf contributions are
22   made, which benefits are supported by such contributions, and to ensure that employers who are
23   signatories to the collective bargaining agreement referred to herein comply with the terms of
24   the agreement with respect to the payment of contributions to the Trust Funds.
25            24.       Pursuant to ERISA Section 502(g)(2)(E), 29 U.S.C. § 1132(g)(2)(E), the Court
26   may award such other legal or equitable relief as the Court deems appropriate, and pursuant to
27   ERISA Section 502(a)(3), 29 U.S.C. § 1132(a)(3), plaintiffs are entitled to obtain appropriate
28   equitable relief for the breaches alleged herein. Plaintiffs seek a mandatory injunctive order of


     4825-0324-5453.1 29512/00297                         –8–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
         Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 9 of 11


 1   this Court ordering and requiring defendant RMT Landscape Contractors, Inc. to permit
 2   plaintiffs’ auditor access to the books and records of defendant RMT Landscape
 3   Contractors, Inc. in order to permit plaintiffs to verify the precise amounts owed by defendants
 4   to the Trust Funds.
 5            25.       Plaintiffs seek a mandatory injunctive order from this Court because plaintiffs
 6   have no adequate legal remedy in that an audit of the books and records of defendant
 7   RMT Landscape Contractors, Inc. is the only means to accurately verify the additional amounts
 8   owed by defendants to the Trust Funds.
 9            WHEREFORE, plaintiffs pray for judgment as follows.
10                                        VI. RELIEF REQUESTED
11            1.        On the First Claim for Relief, for damages for breach of the collective bargaining
12   agreement for judgment against defendant RMT Landscape Contractors, Inc. as follows: Under
13   the LLCC Master Addendum: (a) for unpaid contributions (reported, not paid) in the principal
14   amount of $92,872.91 plus interest and liquidated damages according to proof at trial; and
15   (b) interest and liquidated damages on contributions paid, but paid late, in the amount of
16   $31,324.22, as of March 26, 2019. Interest will continue to accrue at the rate of 1.5% each
17   month during the pendency of this lawsuit; and Under the Landscape Tech Addendum: (a) for
18   unpaid contributions (reported, not paid) in the principal amount of $11,569.50 plus interest and
19   liquidated damages according to proof at trial; and (b) interest and liquidated damages on
20   contributions paid, but paid late, in the amount of $1,525.83, as of March 26, 2019. Interest will
21   continue to accrue at the rate of 1.5% each month during the pendency of this lawsuit; and
22   (c) for such other or further amounts as may be shown at trial and as may be discovered after
23   plaintiffs have had the opportunity to conduct an audit of defendant RMT Landscape
24   Contractors, Inc.’s books and records, for costs of suit, attorneys’ fees and for such other further
25   relief as the Court may deem just and proper.
26            2.        On the Second Claim for Relief, for recovery under ERISA Section 502(g)(2),
27   29 U.S.C. § 1132(g)(2), for judgment against defendant RMT Landscape Contractors, Inc. as
28   follows:


     4825-0324-5453.1 29512/00297                      –9–
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 10 of 11


 1                      Under the LLCC Master Addendum:
 2                      a.          Section 502(g)(2)(A): for contributions reported, but not paid, in the
 3                                  principal amount of $92,872.91;
 4                      b.          Section 502(g)(2)(B): for contributions reported and not paid, an award
 5                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%
 6                                  per month, from the date of the delinquency, until the date of judgment,
 7                                  according to proof at trial; and Section 502(g)(2)(C): the additional
 8                                  award of an amount equal to the greater of (i) interest on the unpaid
 9                                  fringe benefit contributions at the rate of 1.5% per month, from the date
10                                  of the delinquency, until the date of judgment or; (ii) liquidated damages
11                                  under the Master Agreement and trust agreements of $150 for each month
12                                  that defendant reported, but failed to pay all employee fringe benefit
13                                  contributions into each Trust Fund, according to proof at trial; and
14                      c.          such other or further amounts as may be shown at trial, for costs of suit,
15                                  attorneys’ fees and for such other further relief as the Court may deem
16                                  just and proper.
17                      Under the Landscape Tech Addendum:
18                      a.          Section 502(g)(2)(A): for contributions reported, but not paid, in the
19                                  principal amount of $11,569.50;
20                      b.          Section 502(g)(2)(B): for contributions reported and not paid, an award
21                                  of interest on the unpaid fringe benefit contributions at the rate of 1.5%
22                                  per month, from the date of the delinquency, until the date of judgment,
23                                  according to proof at trial; and Section 502(g)(2)(C): the additional
24                                  award of an amount equal to the greater of (i) interest on the unpaid
25                                  fringe benefit contributions at the rate of 1.5% per month, from the date
26                                  of the delinquency, until the date of judgment or; (ii) liquidated damages
27                                  under the Master Agreement and trust agreements of $150 for each month
28


     4825-0324-5453.1 29512/00297                          – 10 –
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
        Case 4:19-cv-01771-KAW Document 1 Filed 04/03/19 Page 11 of 11


 1                                  that defendant reported, but failed to pay all employee fringe benefit
 2                                  contributions into each Trust Fund, according to proof at trial.
 3                      c.          such other or further amounts as may be shown at trial, for costs of suit,
 4                                  attorneys’ fees and for such other further relief as the Court may deem
 5                                  just and proper.
 6            3.        On the Third Claim for Relief, that defendant RMT Landscape Contractors, Inc.
 7   be compelled to forthwith submit to an audit by an auditor selected by plaintiffs, which audit is
 8   to be conducted at the premises of defendant during business hours, at a reasonable time or
 9   times, and to allow said auditor to examine and copy such books, records, papers and reports of
10   defendant RMT Landscape Contractors, Inc. that are relevant to the enforcement of the
11   collective bargaining agreement and trust agreements, including, but not limited to, the
12   following for the period July 1, 2017 through the present:
13                      California Quarterly Report of Wages, Form DE-6; Federal Tax
                        Forms W-3/W-2 and 1069/1099; Payroll Registers/Journals;
14                      Individual Earnings Records; Source Records, including time
                        cards and time card summaries for all employees; contribution
15                      reports for all trust funds; workers’ compensation reports;
                        certified payroll reports; personnel records indicating job
16                      classifications and hire/termination dates; cash disbursement
                        journal; vendor invoices; copies of subcontract agreements; cash
17                      receipts journal; general ledger; job cost records; records of
                        related entities; and any other books and records that may be
18                      necessary to complete the auditor’s determination or provide
                        additional explanation.
19

20   DATED: April 3, 2019
21                                                         BULLIVANT HOUSER BAILEY PC
22

23                                                         By /s/ Ronald L. Richman
                                                              Ronald L. Richman
24                                                            Sarah Bowen
25                                                         Attorneys for Plaintiffs
26

27

28


     4825-0324-5453.1 29512/00297                          – 11 –
                      COMPLAINT FOR BREACH OF COLLECTIVE BARGAINING AGREEMENT
